Exhibit 10.1

NOTE

 

US $1,000,000    September 11, 2007

FOR VALUE RECEIVED, the undersigned, BioDelivery Sciences International, Inc., a
Delaware corporation with an office at 2501 Aerial Center Parkway, Suite 205,
Morrisville, North Carolina 27560 USA (“Parent”) and its wholly-owned subsidiary
Arius Pharmaceuticals, Inc., a Delaware corporation with an office at the same
address (“Arius”, and together with Parent, “BDSI”) hereby promises to pay to
the order of Meda AB (publ.), a Swedish corporation with its principal office at
Pipers väg 2 A, SE-170 09, Solna, Sweden (“Meda”), the principal sum of US
$1,000,000 with interest thereon as hereinafter provided.

This note (the “Note”) is issued in connection with a License and Development
Agreement, dated as of September 5, 2007, by and between BDSI and Meda (the
“License Agreement”). Capitalized terms used herein and not otherwise defined
that are defined in the License Agreement shall have the same respective
meanings herein as therein. Meda, by loaning Parent the above-referenced amount
and accepting this Note, acknowledges that its rights hereunder are subordinate
to the secured $3 million note of Parent, dated September 4, 2007, held by
Southwest Bank of St. Louis.

All payments of principal and interest on this Note are to be made by BDSI in
United States dollars by wire-transfer of immediately available funds to an
account designated by Meda. No interest shall be payable until an Event of
Default (as defined below), after which time interest shall accrue and be
payable on demand at the rate set forth in Section 4.06(d) of the License
Agreement. If not sooner paid, the unpaid principal sum shall be due and payable
as follows:

 

  (a) If the HSR Date occurs prior to termination of the License Agreement by
either Party pursuant to Section 1A.03 thereof, payment shall be made by
crediting Meda with the unpaid principal amount against the amount payable by
Meda under Section 3.01 thereof; and

 

 

(b)

If either Party terminates the License Agreement pursuant to Section 1A.03
thereof, payment shall be due and payable by BDSI on the tenth (10th) business
day following such termination.

This Note may be prepaid in whole or in part at any time without premium or
penalty.

BDSI and endorsers hereby waive presentment, demand, protest and notice of any
kind in connection with the delivery, acceptance, performance and enforcement of
this Note, and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice. No failure on the part of Meda
in exercising any right or remedy hereunder, and no single, partial or delayed
exercise by Meda of any right or remedy shall preclude the full and



--------------------------------------------------------------------------------

timely exercise by Meda at any time of any right or remedy of Meda hereunder
without notice. This Note contains the entire agreement between the parties with
respect to the subject matter hereof. In the event that any court of competent
jurisdiction shall determine that any provision, or portion thereof, contained
in this Note shall be unenforceable in any respect, then such provision shall be
deemed limited to the extent that such court deems it enforceable, and the
remaining provisions of this Note shall nevertheless remain in full force and
effect.

Upon the occurrence of any one or more of the following events (each, an “Event
of Default”), Meda at its option may declare all amounts due hereunder,
including, without limitation, the entire unpaid principal balance of this Note,
to be immediately due and payable without presentment, demand, protest or other
notice of any kind (all of which are hereby expressly waived):

(a) The failure to make any payment of principal due pursuant to the terms of
this Note; or

(b) The material breach by BDSI of any of its obligations under Section 1A of
the License Agreement and the failure to cure such breach within ten business
days after written notice from Meda;

(c) Upon or after the cessation of operations of BDSI or the bankruptcy,
insolvency, dissolution or winding up of BDSI.

In the event of a default as provided for herein, any reasonable, documented
attorneys’ fees incurred by Meda and directly arising from such default shall be
payable by BDSI.

None of the terms or provisions of this Note may be excluded, modified, or
amended except by a written instrument duly executed on behalf of both BDSI and
Meda expressly referring hereto and setting forth the provision so excluded,
modified or amended. No waiver or forbearance of any of the rights and remedies
of Meda hereunder shall be effective unless made specifically in a writing
signed by Meda, and any such waiver or forbearance shall be effective only in
the specific instance and for the specific purpose for which given.

THIS NOTE IS DELIVERED AND SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS
OF LAWS. THE BORROWER SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND OF THE UNITED STATES DISTRICT COURTS SITUATED THEREIN FOR ALL
PURPOSES WITH RESPECT TO THIS NOTE.

[Signature page is the next page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BDSI has executed this Note on the day and in the year first
above written.

 

BIODELIVERY SCIENCES

INTERNATIONAL, INC.

By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO ARIUS PHARMACEUTICALS, INC. By:
 

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President

 

- 3 -